In a proceeding to validate a petition designating appellant Viola C. Nelson as a candidate in the Republican Party primary to be held on September 14, 1976 for the public office of State Assemblyman from the 91st Assembly District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 9, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Matter of Pell v Coveney (37 NY2d 494) is distinguishable upon its facts. In that case, the board of elections did not make its determination until after the time for the commencement of a proceeding under section 330 of the Election Law had passed. Latham, Acting P. J., Cohalan, Hargett, Rabin and Shapiro, JJ., concur.